

113 HR 3697 IH: Adult Education and Economic Growth Act
U.S. House of Representatives
2013-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3697IN THE HOUSE OF REPRESENTATIVESDecember 11, 2013Mr. Hinojosa introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo increase access to adult education to provide for economic growth.1.Short title; table of contents(a)Short titleThis Act may be cited as the Adult Education and Economic Growth Act.(b)Table of contentsThe table of contents for this Act is the following:Sec. 1. Short title; table of contents.TITLE I—Adult Education and Workforce Investment SystemsSec. 101. Definitions.Sec. 102. Purpose.Sec. 103. State workforce investment boards.Sec. 104. State plan.Sec. 105. Local workforce investment boards.Sec. 106. Local plan.Sec. 107. Use of funds for youth activities.Sec. 108. Use of funds for employment and training activities.Sec. 109. Performance accountability system.Sec. 110. National programs.Sec. 111. Administration.Sec. 112. Transition provisions.Sec. 113. Table of contents.TITLE II—Adult education, literacy, and workplace skillsSec. 201. Purpose.Sec. 202. Definitions.Sec. 203. Authorization of appropriations.Sec. 204. Reservation of funds; grants to eligible agencies; allotments.Sec. 205. Performance accountability system.Sec. 206. State distribution of funds; matching requirement.Sec. 207. State leadership activities.Sec. 208. State plan.Sec. 209. Programs for corrections education and other institutionalized individuals.Sec. 210. Grants and contracts for eligible providers.Sec. 211. Local application.Sec. 212. Administrative provisions.Sec. 213. National Center For Adult Education, Literacy, and Workplace Skills.Sec. 214. National leadership activities.Sec. 215. Integrated English literacy and civics education programs.TITLE III—21st Century Technology and Skills for Adult LearnersSec. 301. Purposes.Sec. 302. Definitions.Sec. 303. Reservation of funds and allotments.Sec. 304. Grants to eligible agencies.Sec. 305. Subgrants and contracts to eligible providers.Sec. 306. National Adult Learning and Technology Clearinghouse.Sec. 307. Authorization of appropriations.TITLE IV—Research in adult educationSec. 401. Research in adult education.TITLE V—Employer incentivesSec. 501. Credit for employer educational assistance programs.IAdult Education and Workforce Investment Systems101.Definitions(a)Title headerThe title header for title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) is amended to read as follows:IAdult education and workforce investment systems.(b)TermsSection 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801) is amended by adding at the end the following:(54)Career pathwayThe term career pathway means a system of educational and social services connecting education, training, and support services, including adult basic skills, English language instruction, General Educational Development test preparation, and noncredit and for-credit industry-recognized credential and degree programs, to enable youth and adults to advance over time to successively higher levels of education and employment in a given industry, industry sector, or occupational cluster, that—(A)aligns adult education, postsecondary education, and occupational skills training to create a pathway to attaining a recognized postsecondary credential that will qualify an individual for career advancement in projected employment opportunities identified in the State plan under section 112(b)(4)(A);(B)includes advising and career navigation to support the development of individual education and career plans; and(C)leads to a secondary school diploma or its recognized equivalent (for individuals who have not completed secondary school) or to a recognized postsecondary credential.(55)Integrated education and trainingThe term integrated education and training means education that, at the same time, combines adult education services and occupational skills training for a specific occupation or occupational cluster leading to a recognized postsecondary credential.(56)Recognized postsecondary credentialThe term recognized postsecondary credential means a postsecondary degree from an institution of higher education described in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001), a credential for completion of a registered apprenticeship program, or another industry-recognized credential (such as an industry certificate, or a license in an in-demand industry), if the recipient of the grant or contract involved determines that the program leading to the credential is of high quality.(57)Registered apprenticeship programThe term registered apprenticeship program means an industry occupational skills training program at the postsecondary level that combines technical and theoretical training through structured on-the-job learning with related instruction (in classrooms or through distance learning) while an individual is employed, working under the direction of qualified personnel or a mentor, and earning incremental wage increases aligned to enhanced job proficiency, resulting in the acquisition of a nationally recognized and portable certificate, under a plan approved by the Office of Apprenticeship or a State agency recognized by the Department of Labor.(58)Sequential education and trainingThe term sequential education and training means adult education services that may occur prior to occupational skills training or postsecondary education and are appropriate for adults who need services offered, one after another, in a progressive fashion.(59)Workplace skillsThe term workplace skills means the combination of basic skills, critical thinking skills, and self management skills with competency in utilizing resources, using information, working with others, understanding systems, and working with technology, and other skills necessary for success in the workplace..102.Purpose(a)Subtitle headerThe subtitle header for subtitle B of title I of the Workforce Investment Act of 1998 (29 U.S.C. 2811 et seq.) is amended to read as follows:BState and Local Adult Education and Workforce Investment Systems.(b)PurposeSection 106 of the Workforce Investment Act of 1998 (29 U.S.C. 2811) is amended by striking workforce investment systems and inserting adult education and workforce investment systems.103.State workforce investment boardsSection 111 of the Workforce Investment Act of 1998 (29 U.S.C. 2821) is amended—(1)in subsection (b)(1)(C)(vi)(I), by inserting (particularly the lead State agency officials with responsibility for the programs and activities that are described in section 121(b)(1)(B)(iii)) after 121(b); and(2)in subsection (d)(2), by striking workforce investment system and inserting adult education and workforce investment system.104.State planSection 112 of the Workforce Investment Act of 1998 (29 U.S.C. 2822) is amended—(1)in subsection (a)—(A)by striking workforce investment system and inserting adult education and workforce investment system; and(B)by inserting and aligns with the State plan described in section 224 before the period at the end;(2)in subsection (b)—(A)in paragraphs (2) and (3), by striking workforce investment system and inserting adult education and workforce investment system;(B)in paragraph (4)—(i)in subparagraph (B), by inserting academic levels and before job skills;(ii)in subparagraph (C), by striking and after the semicolon;(iii)in subparagraph (D), by striking State; and inserting State, including education, training, and registered apprenticeship programs and their relationship to the employment opportunities, academic levels, skills, and economic development needs described in this paragraph; and; and(iv)by adding at the end the following:(E)the integrated education and training and sequential education and training activities that will be integrated and aligned with workforce investment activities and services under this title, and the State’s efforts to promote greater integration and alignment of adult education and workforce investment activities and services under this title;;(C)in paragraph (8)—(i)in subparagraph (A)(x), by striking and after the semicolon;(ii)in subparagraph (B), by striking the semicolon and inserting , including processes for data collection and reporting regarding performance on the core indicators described in section 212; and; and(iii)by adding at the end the following:(C)a description of any integrated data systems used to track performance outcomes over time for the participants in the programs and activities described in subparagraph (A);;(D)in paragraph (9), by striking businesses and representatives of labor organizations and inserting businesses, representatives of labor organizations, and representatives of education and training providers (including adult education providers, institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)), and training providers);(E)in paragraph (10), by striking workforce investment system and inserting adult education and workforce investment system;(F)in paragraph (17)—(i)in subparagraph (A)(iv), by adding , and including individuals receiving services under title II after disabilities; and(ii)in subparagraph (B), by striking and after the semicolon;(G)in paragraph (18)(D), by striking the period at the end and inserting a semicolon; and(H)by adding at the end the following:(19)a strategy for coordinating services, including guidance, counseling, mentoring, and other supports, to populations in need of such services, through public and private partnerships, and for creating transition strategies with such elements as dual enrollment, curricular articulation, and high intensity instruction; and(20)an assurance that every region, as designated by the State under section 116(c), in the State has at least 1 adult education program that offers more than 1 option for earning a credential with value in the local market to students who do not yet have a secondary school diploma or its recognized equivalent and who are unlikely to earn such a diploma or equivalent in the short-term, which option may include earning the credential through a partnership that includes a community college or occupational skills training provider and may include getting that equivalent in the process.; and(3)by adding at the end the following:(e)Program development periodNotwithstanding any other provision of this section, a State may be eligible to receive an allotment under section 127 or 132, or to receive financial assistance under the Wagner-Peyser Act (29 U.S.C. 49 et seq.), before the State submits a single State plan under this section (as amended under section 104 of the Adult Education and Economic Growth Act of 2013) if the State is in a 1-year program development period..105.Local workforce investment boardsSection 117 of the Workforce Investment Act of 1998 (29 U.S.C. 2832) is amended—(1)in subsection (a), by striking workforce investment system each place it appears and inserting adult education and workforce investment system;(2)in subsection (d)(8), by striking workforce investment system and inserting adult education and workforce investment system; and(3)in subsection (h)(2)(A)—(A)in clause (v), by striking and after the semicolon; and(B)by inserting after clause (vi), the following:(vii)representatives of adult education programs; and.106.Local planSection 118(b)(1) of the Workforce Investment Act of 1998 (29 U.S.C. 2833(b)(1)) is amended—(1)in subparagraph (B), by striking and after the semicolon;(2)in subparagraph (C), by inserting academic levels and before job skills; and(3)by adding at the end the following:(D)the type and availability of workforce investment activities in the local area, including education, training, and registered apprenticeship programs and their relationship to such business, jobseeker, and worker needs, employment opportunities, and academic levels and job skills, and economic development needs; and(E)the integrated education and training and sequential education and training activities that will be carried out under this title or title II and the integration and alignment of activities described in this subparagraph with workforce investment activities and services under this title..107.Use of funds for youth activitiesSection 129 of the Workforce Investment Act of 1998 (29 U.S.C. 2854) is amended—(1)in subsection (a)—(A)in paragraph (5), by striking and after the semicolon;(B)in paragraph (6), by striking the period and inserting ; and; and(C)by adding at the end the following:(7)to provide opportunities for multiple pathways for eligible youth.; and(2)in subsection (c)(1)(C)—(A)in clause (iii), by striking and after the semicolon;(B)in clause (iv)(II), by striking the period and inserting a semicolon; and(C)by adding at the end the following:(v)opportunities for career pathways; and(vi)opportunities for the completion of secondary school, in appropriate cases..108.Use of funds for employment and training activitiesSection 134 of the Workforce Investment Act of 1998 (29 U.S.C. 2864) is amended—(1)in subsections (a)(3)(A)(vii) and (c)(2)(B)(ii)(II), by striking workforce investment system and inserting adult education and workforce investment system; and(2)in subsection (d)—(A)in paragraph (3)(A)(i)(I), by striking and are unable to obtain employment through core services provided under paragraph (2); and(B)in paragraph (4)—(i)in subparagraph (A)(i), by striking and who are unable to obtain or retain employment through such services;(ii)in subparagraph (D)—(I)in clause (viii), by striking and after the semicolon;(II)in clause (ix), by striking the period and inserting a semicolon; and(III)by adding at the end the following:(x)integrated education and training; and(xi)career pathway services.; (iii)in subparagraph (G)—(I)in clause (i), by striking clause (ii) and inserting clause (ii) or subparagraph (H); and(II)in clause (ii)—(aa)in subclause (II), by striking or after the semicolon;(bb)in subclause (III), by striking the period and inserting ; or; and(cc)by adding at the end the following:(IV)the local board determines that such provision of training services would facilitate the provision of integrated education and training and sequential education and training programs.; and(iv)by adding at the end the following:(H)Authorization of contracts to institutions of higher educationThe local board may award a contract to an institution of higher education or other eligible provider of training services, including an adult education provider eligible under section 122, if the local board determines that provision of services through the contract would facilitate the training of multiple individuals in in-demand occupations.. 109.Performance accountability systemSection 136 of the Workforce Investment Act of 1998 (29 U.S.C. 2871) is amended—(1)in subsection (b)(2)(A)—(A)in clause (i)—(i)in the matter preceding subclause (I), by striking and (for participants who are eligible youth age 19 through 21) for youth activities authorized under section 129;(ii)in subclause (III), by striking and at the end;(iii)in subclause (IV), by striking , or by participants who are eligible youth age 19 through 21 who enter postsecondary education, advanced training, or unsubsidized employment. and inserting ; and; and(iv)by adding at the end the following:(V)performance on the core indicators described in section 212, as appropriate.; and(B)in clause (ii)—(i)in the matter preceding subclause (I), by striking (for participants who are eligible youth age 14 through 18);(ii)in subclause (I), by striking and, as appropriate, work readiness or occupational skills and inserting , workplace skills, or occupational skills, as appropriate;(iii)in subclause (II), by striking and after the semicolon;(iv)in subclause (III), by striking the period and inserting ; and; and(v)by adding at the end the following:(IV)the measures described in subclauses (I), (II), and (III) of clause (i), for eligible youth age 18 and older.; and(2)in paragraphs (1), (2), and (3) of subsection (e), by striking workforce investment system and inserting adult education and workforce investment system.110.National programsSection 171 of the Workforce Investment Act of 1998 (29 U.S.C. 2916) is amended—(1)in subsection (b)(1)—(A)in subparagraph (G), by striking and after the semicolon;(B)in subparagraph (H), by striking the period and inserting a semicolon; and(C)by adding at the end the following:(I)projects that assist low-skill and limited English proficient workers to acquire basic, English, work readiness, and applied technical or occupational skills through integrated education and training and sequential education and training programs to successfully transition to postsecondary education, workforce development, and employment in career pathways; and(J)projects that test effective ways to develop comprehensive career pathway learning approaches that—(i)fully align adult education with—(I)secondary education, postsecondary education, workforce development programs including registered apprenticeship programs, and supportive service activities; and(II)regional economic development strategies to meet the skill needs of existing and emerging regional employers as well as the needs of low-skilled adults; and(ii)are designed to help adults, especially those who are low-skilled, to advance through progressive levels of education and training as quickly as possible and gain education and workplace skills of demonstrated value to the labor market at each level.; and(2)in subparagraphs (D)(iii)(I) and (E)(ii)(III) of subsection (e)(2), by striking workforce investment system and inserting adult education and workforce investment system.111.Administration(a)Requirements and restrictionsSection 181(b)(1) of the Workforce Investment Act of 1998 (29 U.S.C. 2931(b)(1)) is amended by striking workforce investment system and inserting adult education and workforce investment system.(b)Waivers and special rulesSection 189(i)(4)(B) of the Workforce Investment Act of 1998 (29 U.S.C. 2939(i)(4)(B)) is amended by striking workforce investment system and inserting adult education and workforce investment system.112.Transition provisionsSection 506(a) of the Workforce Investment Act of 1998 (20 U.S.C. 9276(a)) is amended—(1)in the subsection heading, by striking Workforce Investment Systems and inserting Adult Education and Workforce Investment Systems; and(2)by striking workforce investment systems and inserting adult education and workforce investment systems.113.Table of contentsThe table of contents in section 1(b) of the Workforce Investment Act of 1998 is amended—(1)by striking the item relating to the title header for title I and inserting the following:TITLE I—ADULT EDUCATION AND WORKFORCE INVESTMENT SYSTEMS; and(2)by striking the item relating to the subtitle header for subtitle B of title I and inserting the following:Subtitle B—State and Local Adult Education and Workforce Investment Systems.IIAdult education, literacy, and workplace skills201.PurposeSection 202 of the Adult Education and Family Literacy Act (20 U.S.C. 9201) is amended—(1)by striking paragraph (1) and inserting the following:(1)assist adults to become literate and numerate and to obtain the knowledge and skills necessary to transition to and succeed in postsecondary education, job training, and employment in family-sustaining jobs, and to be self sufficient;;(2)in paragraph (2), by striking and after the semicolon;(3)in paragraph (3), by striking education. and inserting education and transition to postsecondary education and career pathways; and; and(4)by adding at the end the following:(4)assist adults with limited English proficiency in—(A)improving their reading, writing, speaking, listening, and comprehension skills in English and their mathematical skills;(B)acquiring an understanding of the American system of Government, individual freedom, and the responsibilities of citizenship; and(C)where necessary, obtaining the knowledge and skills to transition to and succeed in postsecondary education, job training, and employment in family-sustaining jobs..202.Definitions(a)In generalSection 203 of the Adult Education and Family Literacy Act (20 U.S.C. 9202) is amended—(1)by striking paragraph (14);(2)by redesignating paragraphs (1) (2), (3) through (11), (12), (13), and (15) through (18) as paragraphs (2), (3), (5) through (13), (15), (16), and (17) through (20), respectively;(3)by inserting before paragraph (2), as redesignated by paragraph (2), the following:(1)WIA termsThe terms career pathway, integrated education and training, local board, outlying area, sequential education and training, State board, and workplace skills have the meanings given the terms in section 101.;(4)by inserting after paragraph (3), as redesignated by paragraph (2), the following:(4)Digital literacy skillsThe term digital literacy skills has the meaning given the term in section 202 of the Museum and Library Services Act (20 U.S.C. 9101).;(5)in paragraph (7), as redesignated by paragraph (2)—(A)in the matter preceding subparagraph (A), by inserting an organization that has demonstrated effectiveness in providing adult education and literacy activities and workplace skills activities, and that may include after means;(B)in subparagraph (B), by striking of demonstrated effectiveness;(C)in subparagraph (C), by striking of demonstrated effectiveness;(D)in subparagraph (H), by striking and after the semicolon;(E)in subparagraph (I), by striking the period and inserting ; and; and(F)by adding at the end the following:(J)a partnership between an entity described in any of subparagraphs (A) through (I) and an employer.;(6)in paragraph (9), as redesignated by paragraph (2)—(A)in the matter preceding subparagraph (A), by striking a family and inserting the economic prospects for a family that better enable parents to support their children's learning needs;(B)by redesignating subparagraphs (A) through (D) as subparagraphs (B) through (E), respectively; and(C)by inserting before subparagraph (B), as redesignated by subparagraph (B), the following:(A)Parent adult education and literacy activities and workplace skills activities that lead to readiness for postsecondary education or training, career advancement, and economic self-sufficiency.; and(7)by inserting after paragraph (13), as redesignated by paragraph (2), the following:(14)Integrated English literacy and civics education programThe term integrated English literacy and civics education program means programs of instruction designed to help an individual of limited English proficiency achieve competence in English through contextualized instruction on the rights and responsibilities of citizenship, naturalization procedures, civic participation, and United States history and Government to help such an individual acquire the skills and knowledge to become an active and informed parent, worker, and community member..(b)Conforming amendmentSection 173A(b)(8) of the Workforce Investment Act of 1998 (29 U.S.C. 2918a(b)(8)) is amended by striking section 203(10) of the Adult Education and Family Literacy Act (20 U.S.C. 9202(10)) and inserting section 203(12) of the Adult Education and Family Literacy Act (20 U.S.C. 9202(12)).203.Authorization of appropriationsSection 205 of the Adult Education and Family Literacy Act (20 U.S.C. 9204) is amended to read as follows:205.Authorization of appropriationsThere are authorized to be appropriated to carry out this title $850,000,000 for fiscal year 2015 and such sums as may be necessary for each succeeding fiscal year..204.Reservation of funds; grants to eligible agencies; allotmentsSection 211(a) of the Adult Education and Family Literacy Act (20 U.S.C. 9211(a)) is amended—(1)in paragraph (1), by striking $8,000,000 and inserting $15,000,000;(2)in paragraph (2)—(A)by striking 1.5 percent and inserting 1.25 percent; and(B)by striking $8,000,000; and inserting $12,000,000; and;(3)in paragraph (3), by striking the period and inserting ; and; and(4)by adding at the end the following:(4)shall reserve 12 percent to carry out section 244.. 205.Performance accountability systemSection 212(b) of the Adult Education and Family Literacy Act (20 U.S.C. 9212(b)) is amended—(1)in paragraph (1)(A)—(A)in clause (i), by inserting and the employment performance indicator described in paragraph (2)(B) after paragraph (2)(A); and(B)in clause (ii), by striking paragraph (2)(B) and inserting paragraph (2)(C);(2)in paragraph (2)—(A)in subparagraph (A)—(i)in clause (ii), by striking in, retention in and all that follows through the period at the end and inserting in postsecondary education, including registered apprenticeships, or other skill training programs.; and(ii)by adding at the end the following:(iv)Attainment of work readiness, workplace skills, and certificates that are industry-recognized credentials described in section 101(56) or approved by the State board or local board, as appropriate.;(B)by redesignating subparagraph (B) as subparagraph (D);(C)by inserting after subparagraph (A) the following:(B)Employment performance indicatorConsistent with applicable Federal and State privacy laws—(i)an eligible agency shall identify in the State plan an individual participant employment performance indicator, which shall be based on entry into employment, retention, and earnings; and(ii)the State agency responsible for maintaining and analyzing the data described in clause (i) shall assist the eligible agency in obtaining and using quarterly wage records to collect such data.(C)Digital literacy skills indicatorBeginning in 2015, an eligible agency shall include a digital literacy skills indicator in its State plan.; and(D)by striking subparagraph (D), as redesignated by subparagraph (B), and inserting the following:(D)Additional indicatorsAn eligible agency may identify in the State plan additional indicators, including customer feedback, for adult education and literacy activities and workplace skills activities authorized under this subtitle.; and (3)in paragraph (3)(B)—(A)in the heading, by inserting and employment performance indicator after indicators; and(B)by striking paragraph (2)(B) and inserting paragraph (2)(D), the employment performance indicator described in paragraph (2)(B), and beginning in 2015, the digital literacy indicator described in paragraph (2)(C).206.State distribution of funds; matching requirementSection 222(a) of the Adult Education and Family Literacy Act (20 U.S.C. 9222(a)) is amended—(1)in paragraph (1)—(A)by striking not more than 10 and inserting not less than 10; and(B)by striking 82.5 percent both places the term appears and inserting 80 percent; and(2)in paragraph (2), by striking 12.5 percent and inserting 15 percent.207.State leadership activitiesSection 223(a) of the Adult Education and Family Literacy Act (20 U.S.C. 9223(a)) is amended to read as follows:(a)Activities(1)Required activitiesEach eligible agency shall use funds made available under section 222(a)(2) for the following adult education and literacy activities and workplace skills activities:(A)The establishment or operation of professional development programs to improve the quality of instruction provided pursuant to local activities required under section 231(b).(B)The provision of technical assistance to eligible providers of adult education and literacy activities and workplace skills activities to enable them to fulfill the purpose of this title, as described in section 202.(C)The monitoring and evaluation of adult education and literacy activities and related activities to determine what works and broadly disseminate information about models and best practices and tools within the State.(D)The provision of technology assistance, including staff training, to eligible providers of adult education and literacy activities and workplace skills activities to enable the eligible providers to improve the quality of such activities.(E)Coordination with the workforce investment systems supported under title I.(2)Permissible activitiesEach eligible agency may use funds made available under section 222(a)(2) for one or more of the following adult education and literacy activities and workplace skills activities:(A)Support for State or regional networks of literacy resource centers.(B)Incentives for program coordination and integration, and performance awards.(C)Developing and disseminating curricula for postsecondary and job training readiness, including curricula for using technology for distance learning and for instructional and teacher training purposes.(D)Coordination with existing support services, such as transportation, child care, and other assistance designed to increase rates of enrollment in, and successful completion of, adult education and literacy activities and workplace skills activities, to adults enrolled in such adult education and literacy activities and workplace skills activities.(E)Developing innovative content and models for integrated education and training and sequential education and training programs.(F)Developing innovative content and models to foster the transition to and success in postsecondary education and career pathways.(G)Linkages with postsecondary educational institutions.(H)Linkages with community-based organizations.(I)Support for recruitment and outreach for instructors, students, and employers.(J)Linkages with public libraries.(K)Other activities that address issues of statewide significance.208.State planSection 224 of the Adult Education and Family Literacy Act (20 U.S.C. 9224) is amended—(1)in subsection (a)—(A)by redesignating paragraph (2) as paragraph (4); and(B)by inserting after paragraph (1) the following:(2)Program development periodNotwithstanding any other provision of this section, an eligible agency may be eligible to receive a grant under this title before submission of a 5-year State plan under this section if the eligible agency is in a 1-year program development period.(3)Stakeholder involvementThe 5-year State plan shall be comprehensive in nature and developed and monitored by a planning group of all stakeholders in the State’s adult education and workforce development system. The stakeholders shall include—(A)the State agencies responsible for—(i)the State’s programs under this title and title I;(ii)the State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);(iii)overseeing community colleges;(iv)elementary and secondary education;(v)corrections;(vi)economic development;(vii)family literacy; and(viii)special services to immigrants; and(B)representatives of business and labor.;(2)in subsection (b)—(A)by striking paragraph (10) and inserting the following:(10)a description and strategy of how the eligible agency will develop program strategies and coordinate services, including guidance, counseling, mentoring, and other supports through public and private partnerships and creating transition strategies with such elements as dual enrollment, curricular articulation, and high intensity instruction, for populations that include, at a minimum—(A)low-income students;(B)individuals with disabilities;(C)single parents and displaced homemakers; and(D)individuals with multiple barriers to educational enhancement, including individuals with limited English proficiency;;(B)in paragraph (11), by striking and after the semicolon;(C)in paragraph (12), by striking the period at the end and inserting a semicolon; and(D)by adding at the end the following:(13)a description of the knowledge and skills necessary for acceptance in postsecondary education and training;(14)an assurance that every local program area, as defined by the eligible agency, served by the eligible agency has at least 1 adult education program that offers more than 1 option for earning a credential with value in the local employment market to students who do not yet have a secondary school diploma or its recognized equivalent and who are unlikely to earn such diploma or equivalent in the short term, which option may include earning the credential through a partnership that includes a community college or job training provider and may include earning the recognized equivalent of a secondary school degree in the process;(15)a description of any certification or other requirements for instructors in eligible adult education, literacy, and workplace skills program providers in the State;(16)a description of the professional development needs of adult education, literacy, and workplace skills providers in the State;(17)a description of how the State will—(A)use technology to improve the quality of adult education, literacy, and workplace skills services; and(B)expand access to such services for workers and students;(18)a description of how the State will carry out programs described in section 244, if the State is receiving a grant under such section;(19)a description of the data system that the State will use to track over time student outcomes on the performance measures described in section 212;(20)a description of the State’s program to invest in the skills of workers, including plans for involving business as an active partner in the effort; and(21)a description of how the adult education programs will be integrated with occupational skills programs and aligned with postsecondary education, career, and technical education, workforce development programs, and other Federal funds available under title I and other relevant Federal programs.;(3)by striking subsection (e) and inserting the following:(e)Peer review and plan approvalThe Secretary shall—(1)establish a peer-review process to assist in the review and approval of State plans;(2)in consultation with the National Center for Adult Education, Literacy, and Workplace Skills, appoint individuals, representing the range of stakeholders, to the peer-review process, including—(A)representatives of adult learners, adult education, literacy, and workplace skills providers, eligible agencies, State educational agencies, institutions of higher education, and representatives of State boards or local boards; and(B)experts in the fields of adult education, literacy, and workplace skills;(3)approve a State plan not later than 120 days after receiving the plan, unless the Secretary makes a written determination, not later than 30 days after receiving the plan, that the plan does not meet the requirements of this section or is inconsistent with specific provisions of this subtitle; and(4)not finally disapprove of a State plan before offering the eligible agency the opportunity, prior to the expiration of the 30-day period beginning on the date on which the eligible agency received the written determination described in paragraph (3), to revise the plan, and providing technical assistance in order to assist the eligible agency in meeting the requirements of this subtitle.; and(4)by striking subsections (f) and (g).209.Programs for corrections education and other institutionalized individualsSection 225 of the Adult Education and Family Literacy Act (20 U.S.C. 9225) is amended—(1)in subsection (b)—(A)in paragraph (3), by striking and after the semicolon at the end;(B)in paragraph (4), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(5)integrated education and training and sequential education and training programs;(6)career pathways programs;(7)dual enrollment programs; and(8)preparation for postsecondary education and training.;(2)by redesignating subsection (d) as subsection (e); and(3)by inserting after subsection (c) the following:(d)ReportIn addition to any report required under section 212(c), each eligible agency receiving a grant under section 211(b) shall annually prepare and submit to the Secretary a report on the progress, as described in section 212(c)(1), of the eligible agency with respect to the programs and activities of the eligible entity receiving assistance under this section..210.Grants and contracts for eligible providersSection 231(b)(1) of the Adult Education and Family Literacy Act (20 U.S.C. 9241(b)(1)) is amended to read as follows:(1)Adult education, literacy, and workplace skills services, which may include workplace literacy services, integrated education and training and sequential education and training services, and services assisting with the transition to postsecondary education, training, career pathways, or employment..211.Local applicationSection 232 of the Adult Education and Family Literacy Act (20 U.S.C. 9242) is amended—(1)in the matter preceding paragraph (1), by inserting the measurable goals to be accomplished as a result of the grant or contract and after including;(2)in paragraph (1), by striking and after the semicolon;(3)in paragraph (2), by striking the period and inserting ; and; and(4)by adding at the end the following:(3)a description of how the eligible provider will collect data for purposes of reporting performance measures to assess and evaluate the progress of adult education students and activities..212.Administrative provisionsSection 241 of the Adult Education and Family Literacy Act (20 U.S.C. 9251) is amended by adding at the end the following:(c)Rulemaking(1)In generalThe Secretary shall issue such regulations as are necessary to reasonably ensure compliance with this title.(2)ConsultationBefore publishing in the Federal Register proposed regulations to carry out this title, the Secretary shall consult with the Secretary of Labor and obtain the advice and recommendations of representatives of—(A)adult learners;(B)adult education, literacy, and workplace skills providers;(C)eligible agencies;(D)State educational agencies;(E)institutions of higher education, including community colleges;(F)representatives of State boards and local boards;(G)other organizations involved with the implementation and operation of programs under this title; and(H)community-based organizations involved with the implementation and operation of programs under this title.(3)Meetings and electronic exchangeThe advice and recommendations described in paragraph (2) may be obtained through such mechanisms as regional meetings and electronic exchanges of information..213.National Center For Adult Education, Literacy, and Workplace SkillsSection 242 of the Adult Education and Family Literacy Act (20 U.S.C. 9252) is amended—(1)by striking the section heading and inserting the following: National Center for Adult Education, Literacy, and Workplace Skills;(2)by striking subsection (a) and inserting the following:(a)PurposeThe purpose of the National Center for Adult Education, Literacy, and Workplace Skills established under subsection (b) is to—(1)provide national leadership regarding adult education and family literacy;(2)coordinate adult education, literacy, and workplace skills services and policy;(3)serve as a national resource for adult education, literacy, and workplace skills programs by—(A)providing the best and most accurate information available;(B)providing national leadership on the use of technology for adult education;(C)supporting the creation of new ways to offer adult education, literacy, and workplace skills services of proven effectiveness;(D)providing effective practices for integrated English literacy and civics education programs; and(E)providing effective practices for corrections education;(4)collect and disseminate information on methods of advancing education and literacy that show great promise for adults eligible for services under this title;(5)provide policy and technical assistance to Federal, State, and local organizations for the improvement of adult education, literacy, and workplace skills services; and(6)not later than 4 years after the date of enactment of the Adult Education and Economic Growth Act of 2013, conduct an evaluation and submit a report to the Interagency Group, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Education and the Workforce of the House of Representatives, on the effectiveness of programs funded under this title in achieving the purpose described in section 202, which evaluation and report shall include—(A)a longitudinal study of outcomes for adult learners served under programs under this title;(B)an analysis of the adequacy of the performance measures described in section 212; and(C)recommendations for improved performance measures and on how to improve program effectiveness.; (3)in subsection (b)—(A)in paragraph (1)—(i)in the first sentence, by striking National Institute for Literacy (in this section referred to as the Institute) and inserting National Center for Adult Education, Literacy, and Workplace Skills (in this section referred to as the Center);(ii)in the second sentence, by striking Institute and inserting Center; and(iii)in the third sentence, by striking the Institute and inserting the Center;(B)in paragraph (2)—(i)by striking Institute and inserting Center; and(ii)by striking separate and inserting independent;(C)in paragraph (3)—(i)by striking National Institute for Literacy Advisory Board and inserting National Center for Adult Education, Literacy, and Workplace Skills Advisory Board; and(ii)by striking the Institute and inserting the Center; and(D)in paragraph (4), by striking Institute each place the term appears and inserting Center;(4)in subsection (c)—(A)in paragraph (1)—(i)in the matter preceding subparagraph (A), by striking Institute  and inserting Center;(ii)in subparagraph (A)—(I)in clause (iii), by striking and after the semicolon;(II)in clause (iv), by inserting and after the semicolon; and(III)by adding at the end the following:(v)effective practices for integrated English literacy and civics education programs;;(iii)by striking subparagraph (D) and inserting the following:(D)to collect and disseminate information on methods of advancing education and literacy that show great promise for adults eligible for services under this title;;(iv)by striking subparagraph (E) and inserting the following:(E)to provide policy and technical assistance to Federal, State, and local organizations for the improvement of adult education, literacy, and workplace skills services;; (v)in subparagraph (F)(iii), by striking Institute and inserting Center;(vi)in subparagraph (G), by inserting and integrated English literacy and civics education programs after workforce investment activities;(vii)in subparagraph (H), by striking and after the semicolon;(viii)in subparagraph (I), by striking the period and inserting a semicolon; and(ix)by adding at the end the following:(J)to carry out section 306 of the Adult Education and Economic Growth Act of 2013; and(K)not later than 4 years after the date of enactment of the Adult Education and Economic Growth Act of 2013, to conduct an evaluation and submit a report to the Interagency Group, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Education and the Workforce of the House of Representatives on the effectiveness of programs funded under this title in achieving the purpose described in section 202, which evaluation and report shall include—(i)a longitudinal study of outcomes for adult learners served under programs under this title;(ii)an analysis of the adequacy of the performance measures identified in section 212; and(iii)recommendations for improved performance measures and on how to improve program effectiveness.; and (B)in paragraph (2), by striking Institute each place the term appears and inserting Center;(5)in subsection (d), by striking Institute each place the term appears and inserting Center;(6)in subsection (e)—(A)in the heading, by striking National Institute for Literacy Advisory Board and inserting National Center for Adult Education, Literacy, and Workplace Skills Advisory Board;(B)in paragraph (1)(A), by striking National Institute for Literacy Advisory Board and inserting National Center for Adult Education, Literacy, and Workplace Skills Advisory Board; and(C)in paragraph (2), by striking Institute each place the term appears and inserting Center;(7)in subsection (f)—(A)by striking Institute each place the term appears and inserting Center; and(B)in paragraph (2), by striking Institute's and inserting Center's;(8)in each of subsections (g), (i), and (j), by striking Institute and inserting Center;(9)in subsection (k)—(A)by striking Institute each place the term appears and inserting Center; and(B)in paragraph (1), by striking Institute's and inserting Center's; and(10)in subsection (l), by striking Institute each place the term appears and inserting Center.214.National leadership activitiesSection 243 of the Adult Education and Family Literacy Act (20 U.S.C. 9253) is amended to read as follows:243.National leadership activitiesThe Secretary shall establish and carry out a program of national leadership activities to improve the quality and outcomes of adult education, literacy, and workplace skills programs nationwide. Such activities—(1)shall include—(A)technical assistance, which may include—(i)assistance to eligible providers in developing and using certification systems, performance measures, and data systems for the improvement of adult education and literacy activities and workplace skills activities, including family literacy services, transition to postsecondary education or career pathways, corrections education, and integrated English literacy and civics education programs;(ii)assistance related to professional development activities and assistance for the purpose of developing, improving, identifying, and disseminating the most successful methods and techniques for providing adult education and literacy activities and workplace skills activities, including family literacy services, transition to postsecondary education or career pathways, and integrated English literacy and civics education programs, based on scientific evidence where available; or(iii)assistance in distance learning and promoting and improving the use of technology in the classroom; and(B)program evaluation and data collection and reporting; and(2)may include—(A)national demonstration projects for improving adult education, literacy, and workplace skills services, which may include projects that—(i)accelerate learning outcomes for adult learners with the lowest literacy levels;(ii)promote career pathways;(iii)allow dual enrollment in adult secondary education and credit bearing postsecondary coursework;(iv)provide integrated education and training and sequential education and training services;(v)build capacity to enhance the intensity of adult education, literacy, and workplace skills services;(vi)establish partnerships to improve the quality of and expand adult education, literacy, and workplace skills services to more adults;(vii)provide professional development opportunities to adult education, literacy, and workplace skills service providers;(viii)develop new curricula and methods of instruction that improve learning outcomes in adult education, literacy, and workplace skills programs;(ix)provide integrated English literacy and civics education program instruction; and(x)provide corrections education; and(B)dissemination of the results and best practices identified in the national demonstration projects described in subparagraph (A)..215.Integrated English literacy and civics education programs(a)In generalChapter 4 of subtitle A of the Adult Education and Family Literacy Act (20 U.S.C. 9251 et seq.) is amended by adding at the end the following:244.Integrated English literacy and civics education programs(a)In generalFrom funds reserved under section 211(a)(4) for each fiscal year, the Secretary shall award grants to States, in accordance with the allocations under subsection (b), for integrated English literacy and civics education programs.(b)Allocations(1)In generalSubject to paragraph (2), of the funds described in subsection (a), the Secretary shall allocate—(A)65 percent to States on the basis of a State's need for integrated English and civics education programs, as determined by calculating each State's share of a 10-year average of the data compiled by the Office of Immigration Statistics of the Department of Homeland Security, for immigrants admitted for lawful permanent residence for the 10 most recent years; and(B)35 percent to States on the basis of whether the State experienced growth, as measured by the average of the 3 most recent years for which data compiled by the Office of Immigration Statistics of the Department of Homeland Security are available, for immigrants admitted for lawful permanent residence.(2)MinimumNo State shall receive an allocation under paragraph (1) for a fiscal year in an amount that is less than $60,000. . (b)Table of contentsThe table of contents in section 1(b) of the Workforce Investment Act of 1998 is amended by inserting after the item relating to section 243 the following:Sec. 244. Integrated English literacy and civics education programs..III21st Century Technology and Skills for Adult Learners301.PurposesThe purposes of this title are the following:(1)To expand access to adult education services and bring about cost efficiencies through increased use of technology and the development of a national web portal.(2)To provide professional development for providers of adult education, literacy, and workplace skills services so that the providers are able to—(A)effectively use technology in the delivery of adult education, literacy, and workplace skills services; and(B)improve the quality of instruction and accelerate the—(i)achievement of basic educational skills, English language literacy, and secondary school equivalency or postsecondary education for adult learners; and(ii)training readiness for adult learners.(3)To assist States in developing a 21st century delivery system for adult education, literacy, and workplace skills services.(4)To assist adults in developing digital literacy skills.302.DefinitionsIn this title:(1)Adult Education and Family Literacy Act termsThe terms adult education, eligible agency, eligible provider, literacy, Secretary, State, and workplace skills have the meanings given the terms in section 203 of the Adult Education and Family Literacy Act (20 U.S.C. 9202).(2)CenterThe term Center means the National Center for Adult Education, Literacy, and Workplace Skills established under section 242 of the Adult Education and Family Literacy Act (20 U.S.C. 9252).(3)Distance educationThe term distance education has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).(4)Digital literacy skillsThe term digital literacy skills has the meaning given the term in section 202 of the Museum and Library Services Act (20 U.S.C. 9101).303.Reservation of funds and allotments(a)Reservation of fundsFrom the amounts appropriated under section 307 for a fiscal year, the Secretary shall reserve 3 percent or $7,500,000, whichever amount is less, to carry out section 306.(b)Allotment of remainderFrom the sums remaining for a fiscal year after making the reservation under subsection (a), the Secretary shall allot—(1)75 percent to carry out section 305;(2)20 percent to carry out section 304; and(3)5 percent for administrative costs in carrying out section 304.(c)Allotments to eligible agencies(1)In generalFrom the amounts available to carry out section 304 for a fiscal year, the Secretary shall allot to each eligible agency with an approved application an amount that bears the same relationship to such sums as the amount received under section 211(c)(2) of the Adult Education and Family Literacy Act (20 U.S.C. 9211(c)(2)) by such eligible agency bears to the amount received under such section for such fiscal year by all eligible agencies.(2)Minimum allotment; ratable reductionNo eligible agency shall receive an allotment under paragraph (1) for a fiscal year in an amount that is less than $100,000. If the amount appropriated to carry out section 304 for a fiscal year is not sufficient to pay such minimum allotment to all States, the amount of such minimum allotments shall be ratably reduced.304.Grants to eligible agencies(a)Authorization of grantsThe Secretary shall award grants to eligible agencies from allotments under section 303(b) to enable the eligible agencies to carry out subsection (c) and award subgrants or contracts under section 305.(b)Application(1)In generalEach eligible agency that desires to receive a grant under this title shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require.(2)ContentsAn application submitted under paragraph (1) shall contain the following:(A)A description of the eligible agency's technology plan for the adult education system, including measurable goals to be achieved.(B)A description of how the eligible agency will provide technical assistance and support to local programs.(C)A description of how the eligible agency will use technology to expand adult education, literacy, and workplace skills services to more adults, including adults in rural areas.(D)A description of the long-term goals and strategies for improved outcomes for adult learners.(E)A description of the professional development activities to be undertaken in accordance with subsection (c)(2).(F)A description of the performance benchmarks to be used to evaluate the activities supported under the grant, and how data will be collected.(G)A description of how the eligible agency will ensure that grants or contracts to eligible providers are of sufficient size and scope to achieve the purposes of this title.(c)ActivitiesAn eligible agency that receives a grant under this title shall carry out the following:(1)Implementing a statewide technology plan for the adult education system, including—(A)providing professional development for adult education, literacy, and workplace skills service providers;(B)providing access to curricula, instruction, and assessment for adult learners and eligible providers;(C)supporting the development of curricula and assessment tools for adult education, literacy, and workplace skills service providers; and(D)providing guidance and technical assistance to eligible providers.(2)Supporting innovative pilot projects such as the use of assistive technology to deliver content to adult learners.305.Subgrants and contracts to eligible providers(a)Authorization of subgrants and contractsAn eligible agency that receives a grant under this title shall award subgrants or contracts to eligible providers to carry out activities described in this section.(b)Eligible provider applicationAn eligible provider that desires to receive a subgrant or contract under this section shall submit an application to an eligible agency, which shall include—(1)a description of how the eligible provider will integrate technology into the eligible provider's delivery of adult education, literacy, and workplace skills services;(2)a description of professional development activities to be undertaken; and(3)a description of plans to regularly replace computers and servers that lack the functional capabilities to process new online applications and services, including video conferencing, video streaming, virtual simulations, and distance education courses.(c)Eligible provider activitiesAn eligible provider that receives a subgrant or contract under this section shall carry out one or more of the following:(1)Acquiring and effectively implementing technology tools, applications, and other resources in conjunction with enhancing or redesigning adult education, literacy, and workplace skills curricula to increase adult learning outcomes and improve adult digital literacy skills.(2)Acquiring and effectively implementing technology tools, applications, and other resources to—(A)conduct on going assessments and use other timely data systems to more effectively identify individual learning needs and guide personalized instruction, learning, and appropriate interventions that address those personalized student learning needs; and(B)support individualized learning, including through instructional software and digital content that support the learning needs of each student or through providing access to high-quality courses and instructors, especially in rural areas.(3)Providing professional development activities for providers of adult education, literacy, and workplace skills services that include—(A)training that is on-going, sustainable, timely, and directly related to delivering adult education, literacy, and workplace skills services;(B)training in strategies and pedagogy in the delivery of adult education, literacy, and workplace skills services that involves the use of technology and curriculum redesign as key components of changing teaching and learning and improving outcomes for adult learners;(C)training in the use of technology to ensure that providers of adult education, literacy, and workplace skills services are able to use technology for data analysis to enable individualized instruction and to use technology to improve digital literacy skills for adult learners; and(D)training that includes on-going communication and follow-up with instructors, facilitators, and peers.(4)Acquisition and implementation of technology tools, applications, and other resources to be employed in professional development activities.306.National Adult Learning and Technology Clearinghouse(a)In generalThe Center shall establish and maintain the National Adult Learning and Technology Resource Clearinghouse (referred to in this section as the Clearinghouse).(b)Duties of the ClearinghouseThe Clearinghouse shall—(1)develop and disseminate frameworks for technology-based learning and professional development materials for adult education, literacy, and workplace skills;(2)develop and disseminate frameworks for performance measures for digital literacy skills;(3)provide technical assistance to eligible entities and eligible providers of adult education, literacy, and workplace skills;(4)support distance education for professional development for eligible entities and eligible providers of adult education, literacy, and workplace skills services;(5)support the innovative uses of technology, such as the use of assistive technology, to deliver content to adult learners; and(6)be accessible to the public through the website of the Center.307.Authorization of appropriationsThere are authorized to be appropriated to carry out this title, $250,000,000 for fiscal year 2015 and such sums as may be necessary for each succeeding fiscal year.IVResearch in adult education401.Research in adult education(a)In generalSubparagraph (A) of section 133(c)(2) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9533(c)(2)(A)) is amended to read as follows:(A)Adult education, literacy, and workplace skills..(b)National research and development center(1)In generalThe Secretary of Education shall direct the Commissioner for Education Research of the National Center for Education Research established pursuant to section 131 of the Education Sciences Reform Act of 2002 (20 U.S.C. 9531) to establish a national research and development center for adult education, literacy, and workplace skills as described in section 133(c)(2)(A) of such Act (20 U.S.C. 9533(c)(2)(A)).(2)Provision for expansion of researchIf, as of the date of the enactment of this Act, the Commissioner for Education Research of the National Center for Education Research has established a center for adult literacy in accordance with section 133(c)(2)(A) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9533(c)(2)(A)), the Commissioner shall expand the topic of research of such center to include adult education and workplace skills, in accordance with the amendment made by subsection (a).VEmployer incentives501.Credit for employer educational assistance programs(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:45S.Credit for employer educational assistance programs(a)General ruleFor purposes of section 38, in the case of an employer, the employer educational assistance program credit determined under this section for the taxable year is an amount equal to 50 percent of the qualified educational assistance expenses paid or incurred by the taxpayer to or on behalf of any employee of the taxpayer during the taxable year.(b)Limitations(1)Per employee limitationThe amount of the qualified educational assistance expenses taken into account under subsection (a) with respect to any employee for the taxable year shall not exceed $5,250.(2)Total limitationThe aggregate amount of the qualified educational assistance expenses taken into account under subsection (a) with respect to all employees of the taxpayer for the taxable year shall not exceed the average of the aggregate qualified educational assistance expenses with respect to all employees of the taxpayer taken into account under subsection (a) in the 3 taxable years preceding such taxable year.(3)Transition rule(A)In generalIn the case of a taxable year in which qualified educational assistance expenses of the taxpayer have not been taken into account under subsection (a) for each of the 3 taxable years preceding such taxable year, the aggregate amount of the qualified educational assistance expenses taken into account under subsection (a) with respect to all employees of the taxpayer for such taxable year shall not exceed the average of the sum of—(i)the aggregate qualified educational assistance expenses with respect to all employees of the taxpayer taken into account under subsection (a) in any of the 3 taxable years preceding such taxable year, plus(ii)the aggregate amount of amounts paid or expenses incurred by the employer, for which an exclusion was allowable to any employee of the employer under section 127, in any of such 3 taxable years in which no expenses were taken into account under subsection (a), plus(iii)in the case of a taxable year in which expenses have not been taken into account under subsection (a) or section 127 for each of the 3 taxable years preceding such taxable year, an amount equal to—(I)$5,250, multiplied by(II)the number of employees of the taxpayer with respect to which the taxpayer has qualified educational assistance expenses in such taxable year.(c)Qualified educational assistance expensesFor purposes of this section—(1)In generalThe term qualified educational assistance expenses means expenses paid for educational assistance pursuant to an educational assistance program (within the meaning of section 127(b)).(2)Educational assistanceThe term educational assistance has the meaning given such term by section 127(c)(1), applied without regard to subparagraph (B) thereof, except that such term includes a payment only if such payment is made with respect to an employee enrolled in a program provided at the workplace or outside of the workplace—(A)leading to a sub-baccalaureate degree or career technical certificate awarded by an accredited postsecondary institution; or(B)in basic education or English language training leading to a nationally recognized certificate of proficiency, or in workplace skills leading to an industry-recognized credential described in section 101(56) of the Workforce Investment Act of 1998 that is nationally recognized.(d)Other definitions and special rulesRules similar to the rules of paragraphs (2) through (5) of section 127(c) shall apply for purposes of this section.(e)Denial of double benefitNo deduction or other credit shall be allowed under this chapter to an employer for any amount taken into account in determining the credit under this section..(b)Credit included in general business creditSection 38(b) of the Internal Revenue Code of 1986 is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:(37)the employer educational assistance program credit determined under section 45S(a)..(c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:Sec. 45S. Credit for employer educational assistance programs..(d)Effective dateThe amendments made by this section shall apply to expenses relating to courses of instruction beginning after December 31, 2013.